Opinion,
Me. Justice Williams :
The controversy in this case is over a very narrow strip of land, and the debatable ground covered by the legal questions is but little wider. The first, second, and third assignments of *532error are not in accordance with the rules of this court. Neither the offer, the objection, nor the ruling of the court below, appears in either of these assignments. Each assignment should embody the bill of exceptions on which it rests, so that the question raised may come to us as it was presented in the court below. But notwithstanding the disregard of our rules, we have taken pains to look over the appendix and ascertain the ground of complaint, and we are of opinion that it is not tenable.
The contract between Knott and Wilson for the lot in controversy was competent for the purpose of aiding in arriving at a correct understanding of the description of the same in the deed before the court. We do not see why any portion of it was rejected, but the plaintiff in error did not object to such rejection. He seems rather to have asked it, and he cannot now complain. The remaining assignments of error are to the answers to the written points submitted on the trial,, and relate to the proper mode for ascertaining the boundary line between the lot in controversy and the land of Knott lying on the north of it. The deed from Knott to Wilson, as well as that from Wilson to Warfel, described the lot conveyed as twenty-two feet wide on north Queen street, and as including an alley on the north side of the house then on the lot. The alley is described as having a breadth of two feet four inches, which is reduced by the deeds to two feet, the four inches being reserved therefrom. There was no north line marked on the ground, and the question was, how that line should be located. The court below held that the jury ought to begin at the middle of the party wall between the house on this lot and that on the lot adjoining on the south, and measure along the line of North Queen street twenty-two feet. This would locate the corner from which the division line between the parties should start, and determine their respective rights. This was clearly right. The party wall was a permanent monument which fixed the location of the south line, and the north line was just twenty-two feet from and parallel with it. Another method would be to measure from the north side of the house just two feet, the width of the alley on that side, and this would fix the north line of the alley, which is also the north line of the lot. The evidence shows that both methods reach *533tlie same result. The court instructed the jury that if Knott’s fence left Warfel twenty-two feet, measuring from the middle of the party wall along North Queen street, this was all he had shown title to under his deed, and all that he could recover in this action. We do not see how it was possible to reach any other conclusion. The precise location of the fence on the north side of the alley, at the time of the sale to Warfel, was unimportant, because Warfel did not allege an adverse possession sufficient to give him title under the statute of limitations, but depended upon his paper title. This was for twenty-two feet along North Queen street, which the jury found to be in his actual possession.
The judgment is affirmed.